Memorandum by the Court.
It was correctly held at Special Term that under the statutory provision that, in lieu of any other prescribed residency requirement, the board of trustees of a village may provide that any appointed village officer may reside within the town in which the village is located (see Village Law, § 4-404, subd. 2, and former § 43, subd. 1), affirmative and specific action by the board is contemplated and that the more appointment of petitioner, a resident of the town but not of the village, did not have that effect (Opinion, 46 Misc 2d 703.) Judgment affirmed, without costs. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.